SOMERYILLE, J.
1. There can be no doubt of the fact, the defendant’s conviction of petty larceny operated, under the constitution and laws of this State, to disfranchise him, and that he was thereby disqualified to vote at any election, general or special, held under the authority of such laws. The language of the statute is broad enough to embrace, and in fact does in ipsis verbis embrace, “any election held in this State,” which would include a special or local election held under the authority of a State law to ascertain the sense of the people on the subject of prohibiting the sale of intoxicating liquors, like the one herein question held under the act of November 27, 1886.—Acts 1886-87, pp. 706-708; Code, 1876, §4289; Const. 1875, Art. VIII, § 3; Washington v. State, 75 Ala. 582; Anderson v. State, 72 Ala. 187.
2. It would be no defense to the charge of illegal voting, that the defendant, in this case, had forgotten the fact of his conviction, or may have been advised by friends, or legal counsel, that there was no record of it upon the court dockets. The fact is one fixed and unqualified in its nature, and admitting of no ambiguity of legal signification, so that the law fastened on him an unconditional knowledge of it, conclusive against any proof to the contrary, as an irrebuttable legal presumption. The case is unlike that of Gordon v. State, 52 Ala. 308, where the law did not impute to the defendant a knowledge of the disqualifying fact, and he enter*63tained an honest and reasonable belief of its non-existence.
3. The indictment was, however, objectionable on the ground of uncertainty, the offense not being described with sufficient particularity. It should have stated, that .the •election was one held under the authority of the act approved November 27th, 1886, and in the manner and on the question there authorized to be submitted; or have otherwise sufficiently indentified the character of such election. Grattan v. State, 71 Ala. 344, and cases there cited; Russell v. State, Ib. 348; Quinn v. State, 9 Amer. Rep 754.
The judgment is reversed, cause remanded. The defendant will, in the meanwhile, be held in custody until discharged by due process of law.